PER CURIAM: *
As there is a fact issue as to whether Eyer was ever in active or constructive possession of the marijauna, this court does not have jurisdiction. See Kinney v. Weaver, 301 F.3d 253, 261-62 (5th Cir.2002); Lemoine v. New Horizons Ranch and Center, Inc., 174 F.3d 629, 633-34 (5th Cir.1999). DISMISSED.

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.